Citation Nr: 0124843	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  95-18 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include memory loss.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Evaluation of headaches, currently rated as 10 percent 
disabling.

4.  Entitlement to an increased (compensable) rating for a 
right ankle disability.

5.  Entitlement to an increased rating for a lumbosacral 
strain, currently evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARINGS ON APPEAL

The veteran, her cousin and mother, and R.C.W.


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from July 22, 1986, to 
November 24, 1986, and from September 1990 to September 1991.  
On August 19, 1994, the veteran was placed on active duty 
special work for a period of 42 days plus allowable travel 
time, and on October 3, 1994, the veteran was placed on 
active duty special work for a period of 30 days plus 
allowable travel time.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 RO decision which denied the 
veteran's claim of service connection for a left ankle 
disability and granted her claim of service connection for 
headaches and assigned a 10 percent evaluation.  The veteran 
appeals to the Board for service connection for a left ankle 
disability and for a higher rating for headaches.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  By an August 1994 RO 
decision, service connection for memory loss was denied.  
Immediately thereafter, the veteran was issued a statement of 
the case.  During a January 1995 RO hearing, the veteran 
expressed her disagreement with the RO's August 1994 RO 
decision.  In May 1995, she filed a substantive appeal (VA 
Form 9).  The above-noted documents constitute an out-of-
order perfection of the appeal with regard to the claim of 
service connection for memory loss.  Archbold v. Brown, 
9 Vet. App. 124, 132 (1996).  It is the Board's opinion that 
the requisite due process considerations have been satisfied 
as there has been adequate notice of appellate procedures and 
the veteran has not been prejudiced.
 
Further, this matter comes on appeal from a February 1998 RO 
decision, that granted an increased rating for a lumbosacral 
strain from 20 to 40 percent and denied an increased rating 
for a right ankle disability.  See AB v. Brown.  The veteran 
was issued a supplemental statement of the case immediately 
following the RO's decision with respect to the 
aforementioned issues.  Thereafter, she filed a notice of 
disagreement with the decision as well as a substantive 
appeal.  As with the August 1994 appeal, the above-noted 
documents constitute an out-of-order perfection of the appeal 
with regard to the claims for increased ratings for a low 
back disability and a right ankle disability.  Id.

It is noted that the service connection claim for memory loss 
has been recharacterized, as stated on the cover page of this 
decision, in order to better represent the veteran's 
interests. 

Finally, it is noted that by a March 2000 RO decision, 
service connection for post-traumatic stress disorder (PTSD) 
was denied, and the veteran did not timely file an appeal; as 
such, this issue is not presently before the Board. 


FINDINGS OF FACT

1.  A psychiatric disability, including memory loss, was not 
manifest during service or within one year of separation from 
service.  A psychiatric disability, including memory loss, is 
not attributable to service.

2.  Headaches are very frequent, completely prostrating, and 
productive of severe economic inadapability.

3.  The veteran has marked limitation of motion of the right 
ankle; she has no ankylosis or bursitis.
 
4.  The veteran's low back disorder is manifested by symptoms 
which do not exceed that of severe intervertebral disc 
syndrome, severe lumbosacral strain, or severe limitation of 
motion of the lumbar spine.

CONCLUSIONS OF LAW

1.  A psychiatric disability, including memory loss, was not 
incurred in or aggravated by service, nor may a psychosis be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).

2.  The criteria are met for a rating of 50 percent and no 
higher for headaches.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2000).

3.  The criteria are met for a rating of 20 percent and no 
higher for a right ankle disability.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71, Diagnostic Code 5271 (2000).

4.  The criteria for a rating in excess of 40 percent for a 
low back disorder have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 
5295 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from July 22, 1986, to 
November 24, 1986, and from September 1990 to September 1991.  
On August 19, 1994, the veteran was placed on active duty 
special work for a period of 42 days plus allowable travel 
time, and on October 3, 1994, the veteran was placed on 
active duty special work for a period of 30 days plus 
allowable travel time.

A June 1986 Army Reserve enlistment examination report 
reflects that the veteran's psychiatric system was normal as 
were her lower extremities, aside from knock knees.

In September 1986, the veteran presented for treatment with 
complaints of swollen ankles.  X-rays did not reveal any 
stress fractures.  The impression was an overuse injury; and 
treatment consisted of gel casts on each ankle.  In October 
1986, she continued to complain of pain and tenderness of the 
ankles.  She was given a limited physical profile, and 
excused from participating in certain activities, including 
the two mile run.  In November 1986, she underwent a 
consultation examination and it was noted that she had 
complained of bilateral heel pain for the previous five to 
six weeks, with the right heel being worse than the left.  It 
was noted that her symptoms had gone unchanged and hurt with 
activity.  The assessment was right retrocalcaneal bursitis.  
Treatment was prescribed for the right Achilles tendon only.  
X-rays of the ankle showed a bony island about the right 
calcaneus and no stress fractures were seen. 

In June 1989, the veteran complained of shooting pain in the 
ankles secondary to running.  She underwent an orthopedic 
consultation examination a few days later.  On examination, 
she had slightly tender ankles.  The impression was bilateral 
ankle pain of questionable etiology. 

Treatment records dated in March 1991 and May 1991 reflect 
that the veteran complained of headaches and low back pain, 
respectively. 

A May 1991 statement of medical examination and duty status 
shows that the veteran reported that she had noticed pain in 
her ankles while stationed in Saudi Arabia in November 1990.  
She also reported having chronic headaches.  It was noted 
that her injuries (chronic headaches and pain in both ankles) 
were incurred in the line of duty.  X-rays of the ankles, 
performed in May 1991, were negative. 

In June 1991, the veteran underwent an orthopedic 
consultation examination during which she complained of 
bilateral ankle pain which she said started during basic 
training in 1986.  The assessment was chronic bilateral ankle 
and leg pain. 

In July 1991, it was noted that the veteran continued to 
complain of bilateral ankle pain. 

On release from her Persian Gulf service, she underwent a 
full examination.  Her psychiatric and lower extremities were 
normal.  She reported a history of cramps in her legs, 
frequent or severe headaches, and a head injury among other 
things.  (This examination report is not dated.) 

A May 1992 VA X-ray study shows that the veteran had marked 
chronic degenerative disc disease of the lumbosacral spine 
with marked spurring.  The impression was a severe process, 
with marked scoliosis to the left side. 

In July 1993, the veteran filed an application for service 
connection for a bilateral ankle condition, a back disorder, 
and severe headaches. 

In November 1993, the veteran was given a limited physical 
profile based on left ankle and knee pain.  

A December 1993 VA psychiatric compensation examination 
report shows that the veteran reported having painful 
headaches, which rendered her unable to function.  She 
indicated that the headaches occurred once per week and 
lasted three to four days.  Following an examination, the 
diagnoses were headaches and a psychogenic pain disorder. 

A December 1993 VA compensation examination reflects that the 
veteran complained of constant lower back pain and moderate 
intermittent bilateral ankle pain.  She also said she had 
headaches, which affected the posterior portion of her head, 
and which were daily in nature.  Other symptoms associated 
with her headaches included mild nausea (no vomiting), 
blurred vision, numbness or tingling, and mild photophobia.  
On examination of the musculoskeletal system, it was noted 
that she had full mobility of the joints and spine, normal 
muscular development, and mild end-point restriction of the 
lumbosacral spine.  

Outpatient treatment records, dated in 1994 and 1995, show 
that the veteran received treatment for back and ankle 
problems as well as headaches. 

In May 1994, the veteran presented with complaints of 
bilateral ankle pain since her service in Saudi Arabia in 
1991.  Following an examination, the assessment was 
unresolved chronic ankle pain since Saudi Arabia.  In 
November and December 1994, she again complained of bilateral 
ankle pain, and she was assessed as having chronic ankle 
pain.

In a July 1994 statement, the veteran indicated that she had 
memory loss that she associated with her headaches, which she 
said was a residual of her exposure to smoke in the Persian 
Gulf.

At a January 1995 RO hearing, the veteran testified that she 
had painful headaches which occurred three to four times per 
week and which sometimes lasted for days.  She also related 
she had associated nausea, vomiting, mood changes, and vision 
problems.  She said she lost time from work because of her 
headaches, and took medication for such which did not provide 
much relief.  As for her ankles, she indicated that she 
injured such in a fall during service.  She indicated she 
received ankle treatment during service, including a gel cast 
and medication.  As for current complaints, she indicated she 
had ankle problems (including swelling) causing her to lose 
time from her job.  She said she was currently using an ankle 
brace.  With regard to memory loss, she said she had been 
told that this condition was related to her headaches.  The 
veteran's mother and cousin and boyfriend also testified that 
the veteran had trouble with her memory.  

A February 1995 VA compensation examination report reflects 
that the veteran complained of headaches which manifested two 
to three times per week and began about the occipital area, 
spreading over the entire head.  She related that associated 
symptoms of headaches included photophobia, nausea, and 
vomiting.  She said she had sustained sprained ankles and 
stress fractures during basic training.  She said her feet 
and low back had gotten worse over the past six months.  She 
said her back pain was daily in nature and sometimes flared 
up.  Overall, she indicated that her disabilities prevented 
her from working.  On examination of the low back, she had 
some tenderness over the L4-L5 and sacroiliac areas, and 
there was distinctive paresthesia on the right L5-S1 
dermatome.  Her deep tendon reflexes were brisk, equal, and 
physiologic.  Simple calisthenics were entered into with a 
great deal of reluctance and lack of vigor.  She was unable 
to flex her lumbar spine beyond 45 degrees because of spasms 
and pain.  An X-ray study of the lumbar spine was normal.  On 
examination of the ankles, such were normal with normal range 
of motion.  X-rays of the ankle revealed a small bony island 
in the posterior tuberosity of the right calcaneus but were 
otherwise normal.  The diagnoses included chronic low back 
pain and recurring headaches (cause unknown). 

In May 1995, the veteran related her ankles were swollen and 
painful for the previous two weeks.  It was noted that she 
had recurrent problems with the feet since 1987, while she 
was in the Gulf war.  She said the pain waxed and waned in 
severity.  On examination, her ankles were not swollen.  She 
reported tenderness to palpation.  She had good range of 
motion.  The diagnostic impressions were bilateral ankle 
pain.
 
In October 1995, the veteran was seen in the rheumatology 
clinic and it was noted that she complained of bilateral 
ankle arthralgias and occasional swelling of the ankles since 
1986, while in basic service training.  She also reported 
having back pain.  On examination of the ankles, there was no 
swelling, and there was good range of motion with slight 
tenderness on internal rotation.  The assessment was 
traumatic arthritis of the bilateral ankles.  In October and 
November 1995, the veteran received physical therapy for her 
ankles. 

A rheumatology clinic record, dated in October 1995, 
indicates a diagnosis of traumatic arthritis of the bilateral 
ankles.  A subsequent consultation examination report shows 
that she was treated at the physical therapy clinic and 
taught ankle exercises.  In November 1995, it was noted that 
she had made improvement in her range of motion and strength.

In March 1996, the veteran presented with complaints of 
depression, anxiety, and headaches.  Following an 
examination, the diagnosis was migraines. 

In May 1996, the veteran complained of memory loss as a 
result of her Persian Gulf service.  In November 1996, she 
complained of bilateral ankle and back pain, and migraine 
headaches since 1990 and Desert storm. 

A May 1996 VA Persian Gulf examination report shows that the 
veteran had limitation of motion of all her extremities. 

VA outpatient treatment records, dated in 1996 and 1997, show 
that the veteran complained of headaches on a daily basis. 

An October 1996 VA compensation examination shows that the 
veteran complained of back and left ankle symptoms which 
caused her to walk with a cane held in the right hand.  On 
examination, there was a moderate erector spasm in the spine.  
She had normal lumbar lordosis without other deformities or 
fixed abnormalities.  Her mobility in the back was quite 
restricted.  Forward flexion was 35 degrees; backward 
extension was 10 degrees; right and left lateral tilt was 20 
degrees; and right and left rotation was to 25 degrees.  
Straight leg raising was positive at 90 degrees and negative 
stretch signs were present. 

A December 1996 VA psychiatric compensation examination 
report shows that the veteran complained of headaches.  She 
said that her headaches manifest every week, lasted one day 
in length, and were very severe in nature.  She said she had 
visual disturbances, nausea, vomiting, and photophobia in 
conjunction with her headaches.  She also said she had 
problems walking.  Following an examination, the diagnoses 
included migraine headaches, right ankle retrocalcaneal 
problems, low back pain, and bursitis.  

A December 1996 VA X-ray study of the lumbar spine reflects 
mild rotary lumbar dextroscoliosis but was otherwise 
negative.  X-rays of the ankle were normal.

VA outpatient treatment records, dated in 1996 and 1997, show 
that the veteran complained of migraines.  The diagnoses 
included major depression, an anxiety disorder, migraines, 
and low back and ankle problems. 

A January 1997 MRI study of the lumbar spine was essentially 
normal. 

In June 1997, the veteran was hospitalized at a VA facility 
for psychiatric reasons.  She related that she had not felt 
well or like herself since returning from the Gulf War.  
During the course of the hospitalization, it was noted she 
was diagnosed as having bilateral ankle arthralgia and was 
referred to the physical therapy clinic.  It was also noted 
that she had daily headaches.  It was opined that it was not 
likely that her headaches were migraines as they manifested 
on a daily basis; and it was speculated that she might have 
tension headaches which would improve if her depression 
lifted.  At the time of her hospital discharge in July 1997, 
the Axis I diagnoses were a major depressive episode with a 
psychosis, an anxiety disorder (not otherwise specified), and 
rule out a generalized anxiety disorder, a panic disorder, 
and PTSD, and the Axis III diagnoses included low back and 
ankle pain, and headaches.  

An October 1997 VA compensation examination report shows that 
the veteran was significantly impaired because of a 
neuropsychiatric condition.  It was noted that the 
musculoskeletal complaints that she was voicing were minimal 
insofar as the actual cause for her invalidism.  
Nevertheless, it was noted that she complained that her back 
was very painful.  She said it hurt to bend her back or sit 
or stand for long periods.  She said she could not do any 
heavy lifting and had not worked since 1995.  She said she 
had headaches since 1984, which had become more troublesome 
since her Persian Gulf tour of duty.  She said she sometimes 
experienced some nausea and vomiting with the headaches, as 
well as photophobia and visual disturbances.  She said the 
headaches occurred four times per week, and usually lasted 
two to three days.  In other words, she said she basically 
had headaches every day.  As for her ankles, she said she had 
pain and swelling.  She said she could not run or walk for 
long periods of time, and could not climb steps and she had 
swelling.  She indicated that she had been provided with a 
brace.  On examination of the musculoskeletal system, there 
were no joint or bone deformities, or postural deformities.  
On examination of the back, there were no spasms of the 
lumbar paravertebral musculature.  On range of motion studies 
of the lumbosacral spine, forward flexion was 25 degrees; 
backward extension was 0 degrees; and rotation was 20 degrees 
to the left and 25 degrees to the right.  She was unable or 
unwilling to squat.  She halfheartedly tried to stand on her 
toes and heels; however, it was described as a poor 
demonstration.  It was generally noted that her behavior was 
more in line with ongoing depression rather any bone or joint 
pathology.  On range of motion studies of the ankle, 
dorsiflexion was 0 degrees, bilaterally.  Ankle plantar 
flexion was 40 degrees, bilaterally.  There were no sensory 
deficits.  Previous X-ray studies of the low back were noted 
as never showing any evidence of any disc disease or 
osteophytosis.  It was noted that the same held true for the 
ankles.  X-ray studies, completed in February 1995, were 
noted as not showing right retrocalcaneal bursitis.  The 
examiner did point out, however, that the veteran had tight 
heel cords, not bursitis.  The examiner had to forcefully 
dorsiflex the ankles to get them to the neutral position; 
such actions did not cause pain and it was noted that she 
neither flinched nor cried out.  In summary, it was concluded 
that there was no evidence of retrocalcaneal bursitis of the 
ankles or osteoarthritis.  No other right ankle pathology was 
noted.  There were some indications of low back pain but 
there were no clinical findings of disc disease or 
spondylosis.  The diagnoses were migraine cephalalgia (by 
history), low back pain syndrome (with no objective 
corroborative clinical findings), right retrocalcaneal 
bursitis (not found at the time of the examination), and 
bilateral tight heel cords. 

An October 1997 VA psychiatric examination report shows that 
the veteran complained about her lumbar strain, headaches, 
retrocalcaneal bursitis of the right ankle, memory loss, and 
depression, among other things.  She said she started hearing 
voices and became depressed while stationed in the Gulf.  The 
diagnoses included a major depressive disorder with a 
psychosis, a borderline personality disorder, and migraines 
(diagnosed by the neurologist as tension headaches).

A November 1997 MRI study of the lumbosacral spine was 
essentially normal. 

An October 1998 VA PTSD examination report reflects that the 
veteran said she had been sexually abused and harassed, and 
raped.  She said she had bouts of depression.  The Axis I 
diagnoses included chronic PTSD, severe recurrent major 
depression, and a panic disorder.  It was also noted that the 
veteran had been previously diagnosed as having a borderline 
personality; however, such a diagnosis was inappropriate 
given her extreme symptoms from PTSD which might appear as 
"borderline" symptoms. 

In a statement, received in October 1999, the veteran's 
mother indicated that the veteran was a changed person 
following her return from active duty. 

During a December 2000 Travel Board hearing, the veteran 
testified that she had been diagnosed as having major 
depression during a period of active duty special work.  She 
indicated she had migraines three times a week, which lasted 
for hours; and was prescribed medication for such.  With 
regard to her back, she related her symptoms included 
radiation of pain into the legs, stiffness, and painful range 
of motion.  She indicated that she used a back brace and body 
pillow, and utilized physical therapy.  She also said she 
received cortisone shots.  She said she had problems getting 
dressed and bathed.  With regard to her right ankle 
disability, she related that she was in physical therapy and 
utilized a protective boot three times per week.  She said 
she had sharp ankle pain, as well as popping and swelling.  
She said she took Motrin and muscle relaxants as treatment, 
using such 3-4 times per day.  She said she used a cane for 
at least three years.  She said she sought VA treatment for 
her ankles every two months. 

In December 2000, the veteran submitted additional evidence 
in support of her claims.  She submitted a waiver of RO 
jurisdiction over this evidence.  This evidence includes VA 
outpatient treatment records, dated from 1998 and 2000, 
reflecting treatment for psychiatric, low back and ankle 
problems, and headaches.  Specifically, medical records dated 
in September 1999 reflect an assessment that the veteran's 
low back pain complaints were out of proportion to her 
physical examination.  In a November 1999 note, she reported 
she had not worked since 1996 due to back pain.  Records, 
dated in 2000, show that the veteran was walking with a cane 
and wearing a back brace.  A June 2000 record indicates that 
the veteran had received shots as treatment for her 
headaches.  An October 2000 record shows that the veteran had 
depressive symptoms and was dealing with family stressors.  


II.  Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  
Regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  The record shows 
that the veteran was properly notified of the RO decisions, 
which denied her claim of service connection for a 
psychiatric disability, and denied her claims for higher 
ratings for headaches, a right ankle disability, and a 
lumbosacral strain.  Her service connection claim was denied 
based on the lack of evidence linking any psychiatric 
disability (including memory loss) to military service.  The 
increased rating claims were denied based on the lack of 
evidence showing an increase in severity of her headaches, 
right ankle disability or lumbosacral strain.  Those are the 
key issues in this case, and the RO's decisions, as well as 
the statement of the case and subsequent supplemental 
statements of the case, informed the veteran that medical 
evidence regarding the etiology and the severity of the 
disabilities in question was needed to substantiate her 
claims.  VA has met its duty to inform the veteran.  The 
Board concludes the discussions in the rating decisions, 
statement of the case, supplemental statements of the case, 
and letters sent to the veteran informed her of the 
information and evidence needed to substantiate her claim and 
complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  The 
veteran has not referenced any unobtained evidence that might 
aid her claims or that might be pertinent to the bases of the 
denial of her claims.  The RO has requested all relevant 
(treatment) records identified by the veteran and the veteran 
was informed in various letters what records the RO was 
requesting and she was asked to assist in obtaining the 
evidence.  In fact, during a December 2000 Travel Board 
hearing, the undersigned Member acknowledged that the veteran 
had referenced certain records during the course of the 
hearing.  Further, he related that he would hold the record 
open for a period of 60 days in order to allow submission of 
such evidence.  Thereafter, additional evidence was indeed 
submitted.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  As such, the Board will proceed with a discussion 
of the merits of the veteran's claim.

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  Moreover, as the Board finds that the directives 
of VCAA have been complied with regarding VA's duties to 
notify and to assist the veteran, the Board finds that the 
veteran has not been prejudiced by the Board's consideration 
of the merits of his claim, as set forth below.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby].  For the reasons previously set forth, 
the Board believes that the veteran has been given ample 
opportunity to provide evidence and argument in support of 
his claims.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision.  As 
such, the Board will proceed with a discussion of the merits 
of the veteran's claims.

Service Connection Claim

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by active military service.  38 U.S.C.A. §§  1110, 1131; 
38 C.F.R. § 3.303.  Service incurrence for a psychosis and 
arthritis will be presumed if manifest to a compensable level 
within one year of the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  The regulations also provide that service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Psychiatric Disability including Memory Loss

The veteran served on active duty in 1986 and in 1990 and 
1991.  A review of her service medical records does not 
reveal any evidence of psychiatric complaints, treatment, or 
diagnoses during her periods of active duty, including active 
duty special work.  In fact, her psychiatric system was 
consistently noted as normal.

In chronological order, post-service medical evidence shows 
that the veteran was diagnosed as having a psychogenic pain 
disorder following a December 1993 VA compensation 
examination.  During a January 1995 RO hearing, she testified 
she had memory loss; and she said she had been told that her 
memory loss was related to her service-connected headaches.  
Other witnesses at the hearing, including her mother, cousin, 
and friend, also testified that the veteran had memory loss.  
In December 1996, the veteran underwent a VA examination, 
following which it was concluded that neither a psychiatric 
disorder nor memory loss was present.  VA outpatient 
treatment records, dated in 1996 and 1997, show that the 
veteran was diagnosed as having major depression and anxiety.  
An October 1997 VA psychiatric examination report reflected 
diagnoses including a major depressive disorder with a 
psychosis and a borderline personality disorder.  An October 
1998 VA examination report reflects diagnoses including 
severe recurrent major depression and a panic disorder.  VA 
outpatient treatment records, dated from the late 1990s to 
2001, show that the veteran was diagnosed as having 
depression, among other symptoms, which were related to 
family stressors.

In sum, there is no evidence showing that the veteran had 
psychiatric problems during service.  Further, there is no 
evidence showing that the veteran had a psychosis within the 
one year presumptive period following her service discharge.  
The first indication in the claims file of a psychiatric 
disability is several years after her service discharge.  
However, the fact that the veteran was first diagnosed as 
having a psychiatric disability many years after being 
released from service is not dispositive of her claim.  If 
the veteran can provide evidence of a link between current 
psychiatric problems and service or a service-connected 
disability, she could prevail.  In the instant case, however, 
the veteran has not offered such evidence.  

While the veteran appears to argue that her current 
psychiatric problems are related to her service-connected 
headaches, and/or related to her Persian Gulf service, she is 
not competent to render such an opinion as she is a layman, 
possessing no medical expertise or training.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (laypersons are not competent to 
render medical opinions).  Similarly, the veteran's cousin, 
mother, and friend's pronouncements regarding the veteran's 
diagnoses (including memory loss) and the causation of such 
have no probative value.

The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 Vet. 
App. 52 (1993).  The Board has carefully considered the rule, 
but is unable to find that the positive and negative evidence 
is, under the applicable law, in balance.  Instead, the great 
weight of evidence is against the veteran's service 
connection claim and, thus, the rule is inapplicable. 

(The Board does not have jurisdiction of the claim of service 
connection for PTSD.  This claim was denied in a March 2000 
decision and the veteran failed to timely appeal.)

Increased Rating Claims

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.

Migraine

A 10 percent rating is assigned for migraine headaches, when 
there are characteristic prostrating attacks averaging one in 
2 months over the last several months.  A 30 percent rating 
is assigned for migraine headaches when there are 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  A 50 percent 
rating is assigned for migraine headaches when there are very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptibility.  38 C.F.R. 
§ 4.124 (a), Diagnostic Code 8100.

The veteran's headaches appear to be most analogous to 
migraine, and the veteran is currently evaluated under 38 
C.F.R. § 4.124a, Diagnostic Codes 8100.  A review of the 
medical evidence shows that, during a December 1993 VA 
examination, the veteran reported she had one headache per 
week, which lasted three to four days.  She said her 
headaches were painful and that she was unable to function 
during such.  She related that she had mild nausea, blurred 
vision, numbness, tingling, and mild photophobia in 
conjunction with her headaches.  At a January 1995 RO 
hearing, the veteran testifed that her headaches occurred 
three to four times per week and sometimes lasted for days.  
During a February 1995 VA examination, she said her headaches 
occurred two to three times per week.  During a February 1996 
VA examination, she related that her headaches came every 
week, lasted one day, and were severe in nature.  During a 
June 1997 hospitalization, the veteran reported that her 
headaches were a daily occurrence.  During an October 1997 VA 
examination, she related that she had headaches four times a 
week, with each lasting two to three days.  

In sum, the claims file shows that the veteran has 
experienced debilitating headaches throughout the 1990s.  She 
has indicated that the headaches manifest from once to four 
times per week, with each headache typically lasting several 
days.  She also indicated that her headache symptoms included 
blurred vision, photophobia, and nausea, among other things.  
The veteran has consistently reported the severity of her 
headaches symptoms in personal statements, hearing testimony, 
and during treatment and VA compensation examinations. 

Giving the veteran the benefit-of-the-doubt, the Board finds 
that the criteria for a 50 percent rating have been met.  (It 
is noted that a 50 percent rating is the highest available 
rating under Diagnostic Code 8100.)  The disability warrants 
a 50 percent rating as her headaches are very frequent and 
prolonged.  Specifically, they occur multiple times per week 
and last for days.  The headaches are completely prostrating 
in that they generally effect her ability to function.  
38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.124 (a), Diagnostic 
Code 8100.  In this regard, it is noted that the veteran has 
reported that she retires to a dark room with the onset of 
her headaches, and that the headaches adversely impacts her 
ability to work.

Further, the veteran has consistently asserted that her 
headaches have been more severe than evaluated, since the 
initial rating.  She entered a notice of disagreement and a 
substantive appeal, all to the effect that she was more 
severe than evaluated.  The evidence, as a whole, confirms 
what the veteran had been contending from the start, namely 
that her headaches are severe and debilitating.  (It is 
unlikely that the veteran became worse on the date of any 
specific examination report.)  As such, the Board finds that 
there is no basis to have a staged rating in this case.  See 
McGrath v. Gober, 14 Vet. App. 28 (2000); Fenderson v. West, 
12 Vet. App. 119 (1999).  Giving the veteran the benefit-of-
the-doubt, it is concluded that the veteran's service-
connected headaches are shown to have warranted the 
assignment of a 50 percent rating during the entire course of 
this appeal.  38 U.S.C.A. § 5107(b).  

Right Ankle

Ankle disorders may be rated on the basis of limitation of 
motion.  Specifically, Diagnostic Code 5271 provides for a 10 
percent rating where there is moderate limitation of motion 
of the ankle.  A 20 percent rating (the maximum available 
rating under Code 5271) is warranted when limitation of 
motion is marked.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  
The standardized range of motion for the ankle is plantar 
flexion to 45 degrees and dorsiflexion to 20 degrees.  
38 C.F.R. § 4.71, Plate II.

Bursitis and synovitis, including bursitis and synovitis of 
the ankle, are rated as degenerative arthritis, based on 
limitation of motion of the ankle.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5019, 5020.  Limitation of motion of 
the ankle, in turn, is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, the provisions of which have been 
outlined above. 

Ankylosis of an ankle warrants a 20 percent evaluation if the 
ankle is fixed in plantar flexion at an angle of less than 30 
degrees.  A 30 percent evaluation requires that the ankle be 
fixed in plantar flexion at an angle between 30 degrees and 
40 degrees, or in dorsiflexion at an angle between 0 degrees 
and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

Under 38 C.F.R. § 4.40, a disability of the musculoskeletal 
system includes functional loss due to pain, supported by 
adequate pathology and evidenced by visible behavior on 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy.  In rating disability of the joints 
consideration is to be given to pain on movement, swelling, 
deformity or atrophy of disuse.  Additionally, it is the 
intention of the rating schedule to recognize actually 
painful joints due to healed injury as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. 
§ 4.59.

A review of the medical evidence shows that the veteran 
generally complained of right ankle pain and swelling in 1994 
and 1995.  She underwent a VA compensation examination in 
February 1995, following which it was concluded that her 
right ankle was normal with normal range of motion.  X-ray 
studies showed a small bony island in the posterior 
tuberosity of the right calcaneus but were otherwise normal.  
In May and October 1995, she continued to complain of right 
ankle swelling and pain.  On examination, there was no 
swelling; she had good range of motion; and she complained of 
tenderness on palpation and on internal rotation.  The 
diagnostic impressions were ankle pain and traumatic 
arthritis.  

In October 1997, the veteran underwent another VA 
compensation examination.  She complained of right ankle 
problems including the inability to run or walk for long 
periods of time or climb steps.  She also related she had 
been provided with an ankle brace.  On objective examination, 
range of motion studies revealed that dorsiflexion was 0 
degrees and plantar flexion was 40 degrees.  The examiner 
indicated that the veteran had tight heel cords such that he 
had to forcefully cause dorsiflexion; these actions did not 
cause pain, and she neither flinched nor cried out on forced 
range of motion.  No sensory deficits were noted on 
examination.  Based on an examination, it was concluded that 
there was no evidence of retrocalcaneal bursitis or 
osteoarthritis.  The diagnoses included tight heel cords. 

The veteran's right ankle disability is currently evaluated 
under the provisions of Diagnostic Code 5271 pertaining to 
limitation of motion of the ankle.  While evidence in 1994 
and 1995 suggest that the veteran's range of motion of the 
ankle was normal, more recent medical evidence is to the 
contrary.  Specifically, an October 1997 VA examination 
report shows that she had only 0 degrees of dorsiflexion.  
(Twenty degrees is noted as full range of motion.  38 C.F.R. 
§ 4.71, Plate II).  Additionally, she had 40 degrees of 
plantar flexion.  (Forty-five degrees is noted in the 
regulations as being full range of motion.  Id.)  Notably, 
during the October 1997 VA examination, the examiner 
commented that he had to actually force dorsiflexion, 
apparently due to tight heel cords.  Given the findings of 
markedly limited dorsiflexion and the comment from the 
examiner that dorsiflexion was forced, an increased rating to 
20 percent is warranted.  While it is acknowledged that the 
veteran did not wince or cry out on forced dorsiflexion, the 
fact remains that she is unable to achieve dorsiflexion 
without assistance.  The evidence as a whole most nearly 
reflects the level of impairment contemplated by the criteria 
for a 20 percent evaluation under Diagnostic Code 5271.  

The Board notes that the provisions of 38 C.F.R. §§ 4.40 and 
4.45 require that the veteran's pain, swelling, weakness, and 
excess fatigability be considered when determining the 
appropriate evaluation for a disability using the limitation 
of motion diagnostic codes.  The Court interpreted these 
regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and 
held that all complaints of pain, fatigability, etc., shall 
be considered when put forth by the veteran.  When, however, 
a veteran is assigned the maximum disability evaluation under 
a limitation of motion diagnostic code, an increase based 
upon complaints of pain is not appropriate.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  Since the veteran is 
currently in receipt of a 20 percent evaluation and such is 
the maximum rating which may be assigned based on limitation 
of motion of the ankle, the veteran's claim for an increased 
rating for a right ankle disorder may not prevail under the 
provisions of 38 C.F.R. §§ 4.40, 4.45.

The diagnostic codes relating to bursitis and ankylosis are 
inapplicable in the instant case as the probative evidence on 
file fails to show either bursitis or ankylosis of the right 
ankle. 

In sum, an increased rating, to 20 percent, for a right ankle 
disability is warranted.

Lumbosacral Strain

The maximum available rating under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 and 5295 is a 40 percent rating.  Under 
Diagnostic Code 5292, a 40 percent rating is provided when 
limitation of motion of the lumbar spine is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.  Under Diagnostic 
Code 5295, a 40 percent rating is assigned when the 
lumbosacral strain is severe in degree.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

Under Diagnostic Code 5293, a 40 percent rating is warranted 
when there is severe intervertebral disc syndrome, with 
recurring attacks and with intermittent relief.  A higher 
rating of 60 percent is available when there is pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and with little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293. 

A review of the medical evidence shows that the veteran was 
examined by the VA in December 1993 at which time she 
complained of constant low back pain.  On examination, it was 
noted she had full mobility of the spine, normal muscular 
development, and mild end-point restriction of the 
lumbosacral spine.  On examination in February 1995, she had 
some tenderness over the L4-L5 and sacroiliac areas; and it 
was specifically noted that there was distinctive paresthesia 
on the right L5-S1 dermatome.  Her deep tendon reflexes were 
brisk, equal, and physiologic.  Range of motion studies 
revealed that she was unable to flex her lumbar spine beyond 
45 degrees because of spasms and pain.  X-ray studies of the 
lumbar spine were normal.  The final diagnoses included low 
back pain.  

An October 1996 VA examination shows that the veteran had 
moderate erector spasms of the spine, and her mobility of the 
back was quite restricted.  She had normal lumbar lordosis 
and was without other deformities or fixed abnormalities.  X-
ray studies completed in December 1996 showed mild rotary 
lumbar dextroscoliosis but was otherwise negative.  MRI 
studies in January 1997 were essentially normal.  On VA 
examination in October 1997, there were no spasms of the 
lumbar paravertebral musculature.  Range of motion studies 
showed forward flexion was 25 degrees; backward extension was 
0 degrees; and rotation was 20 degrees to the left and 25 
degrees to the right.  She was unable and unwilling to squat.  
The examiner pointed out that the veteran's behavior was more 
consistent with ongoing depression rather than any bone or 
joint pathology.  X-rays revealed no evidence of disc disease 
or osteophytosis.  It was concluded that the veteran had low 
back pain but there were no clinical findings of disc disease 
or spondylosis.  The diagnosis was low back syndrome with no 
corroborative objective clinical findings.  A November 1997 
MRI study of the lumbosacral spine was essentially normal. 

The Board notes that the veteran may not prevail in her claim 
for a higher rating for a low back disability (lumbar strain) 
under Diagnostic Code 5292 or 5295 as the maximum available 
rating under these Codes is 40 percent.  The maximum 
available rating under Diagnostic Code 5293 is 60 percent.  
Based on the evidence of record, however, the Board finds 
that the veteran's low back disorder does not meet the 
criteria for a higher rating of 60 percent, but rather is no 
more than 40 percent disabling under Diagnostic Code 5293.  
There is no objective medical evidence of record which shows 
that her low back disorder is manifested by persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of a diseased disc, with little intermittent relief, as 
required for a 60 percent rating under Diagnostic Code 5293.  
The recent medical evidence as a whole shows few neurological 
symptoms.  In fact, during the October 1997 VA compensation 
examination it was specifically noted that there was no 
evidence of disc disease.  Even with due consideration of the 
effects of pain on use and during flare-ups, overall 
impairment from the veteran's low back disability does not 
equate to severe (40 percent) degenerative disc disease.  
38 C.F.R. §§ 4.40, 4.45; VAOPGCPREC 36-97. 

The weight of the evidence shows no more than severe 
lumbosacral strain, which is to be rated 40 percent under 
Diagnostic Code 5295.  Since the preponderance of the 
evidence is against the veteran's claim, the benefit-of-the-
doubt doctrine is not applicable, and an increased rating for 
a low back disorder must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Extra schedular consideration for all increased rating claims

In order to award an increased (extra schedular) rating under 
38 C.F.R. § 3.321(b)(1), the disability picture must be so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for her service-connected disability.  The Board recognizes 
that the veteran has made allegations to the effect that her 
service-connected headaches, and right ankle and low back 
disabilities adversely affect her ability to work.  However, 
other than her own statements to this effect, no competent 
evidence has been presented to show that the service-
connected disabilities cause any interference with employment 
beyond that contemplated by the rating schedule.  As such, 
the Board finds that consideration of this matter under the 
provisions of 38 C.F.R. § 3.321 is not appropriate.


ORDER

Service connection for a psychiatric disability, to include 
memory loss, is denied.

An increased rating, to 50 percent, for headaches is granted 
subject to the controlling regulations applicable to the 
payment of monetary benefits.

An increased rating, to 20 percent, for a right ankle 
disability is granted subject to the controlling regulations 
applicable to the payment of monetary benefits.

A higher rating for a lumbosacral strain is denied.



REMAND

The veteran alleges that she sustained left ankle injuries 
during service, and she alleges she has current residuals 
from these inservice injuries.  The record specifically 
reveals that she presented for treatment of ankle problems on 
numerous occasions while in service.  More recent medical 
evidence presents conflicting evidence as to whether the 
veteran currently has a left ankle disability.  Further, as 
the record currently stands, there is no opinion on file 
regarding the etiology of any left ankle disability.  
Accordingly, the veteran should be afforded a VA examination 
which addresses the nature and etiology of a claimed left 
ankle disability.  Additionally, outstanding medical records 
should be obtained from VA facilities.  

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  As previously noted in 
the decision, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp 2001).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000; 
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
ask her to furnish the names and 
addresses of all VA and non-VA medical 
providers who have treated her for left 
ankle problems, including but not limited 
to the VA facilities in Georgia.  The RO 
should then contact the identified 
sources and obtain copies of the records.

2.  The veteran should be scheduled for a 
VA general medical examination to 
evaluate the nature and etiology of any 
left ankle problems.  The claims folder 
and a copy of the Board's remand must be 
made available to the examiner.  All 
findings should be reported in detail.  
The examiner should address the 
following:

Does the veteran have a left ankle 
disability, disease or  residuals of 
injury?  If so, state a medical opinion 
as to whether it is at least as likely as 
not that any left ankle disability is 
related to the inservice manifestations.  

3.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

4.  The veteran is informed that if there 
is evidence that establishes a current 
diagnosis a relationship to service, that 
evidence must be submitted by her to the 
RO. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 


